Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 17-19 and 20-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/06/21.
Applicant's election with traverse of group I (claims 1-6, 8, 10, 11 and 14) in the reply filed on 10/6/21 is acknowledged.  The traversal is on the ground(s) that the examiner has not provided a prima facie showing that the present national stage application lacks unity of invention.  Applicant cites MPEP § 1893.03 (d) asserting that the Examiner has failed to list different groups of claims and explain why each group lacks unity with each other group. In essence, Applicant asserts that the holding of lack of unity of invention does not describe each group’s a unique special technical feature. This is not found persuasive because each group, one being a compression arm device, the other two, one being an imaging system and the last one being a method of compressing a breast, clearly includes its own unique special technical system or feature such that each group purposefully excludes from the other. The claims in each group clearly demonstrate the exclusion as follows. Specifically, the unique system or feature of group I, drawn to a compression arm device includes a drive for moving a compression paddle that includes a variable resistance capability that is not identified by group II or III. Each group clearly demonstrates a mutually patentable exclusive unique technical system. Likewise, the method of compressing a breast as set forth in group III requires steps, such as  compressing the breast to a first condition and second condition etc, that mutually excluding the manner in which to construct the compression arm device as set forth in group I. As for group II, the claims clearly set forth an imaging . 
The requirement is still deemed proper and is therefore made FINAL.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 11 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Nam et al. (US 2016/0135772 A1). References cited in Nam are bolded and italicized. 
1. A compression arm device (FIG. 3) for compressing a breast (subject is a breast, paragraph 0048) in an imaging system with a compression paddle (compression paddle 32), the compression arm device comprising: a drive for moving the compression paddle towards the breast, wherein the drive provides a variable resistance during a contact of the compression paddle with the breast (paragraph 0054 states that a power transmission device is configured to deliver variable power, aka variable resistance, to the compression paddle 32). 
2. The compression arm device of claim 1, further comprising: a motor (motor 48, FIG. 7)operatively coupled to the compression paddle and configured to move the compression paddle upon operation of the motor; and wherein the drive comprises at least one knob (handgrip 33) operatively coupled to the compression paddle and configured to move the compression paddle upon a rotation of the at least one knob, wherein the at least one knob is configured to provide the variable resistance to the rotation of the at least one knob. 
3. The compression arm device of claim 2, wherein the drive comprises: a slide rail stage configured to support the compression paddle (guide 411); a rotatable leadscrew (ball screw 40)coupling the motor (motor 48) and the slide rail stage; and a clutch (clutch 47) coupling the at least one knob (handgrip 33) and the slide rail stage; wherein the slide rail stage is configured to linearly move along the leadscrew upon rotation driven by the motor, and wherein upon rotation of the at least one knob, the clutch controls a torque applied on the note teaching in paragraphs 0050-0090). 
4. The compression arm device of claim 3, further comprising a brake (torque limiter 49, note teaching in paragraph 0089) coupled to the leadscrew, wherein the brake is selectively engageable with the leadscrew to prevent rotation of the leadscrew. 
5. The compression arm device of claim 3, wherein the slide rail stage further comprises a leadscrew nut, wherein the leadscrew nut is selectively lockable to prevent rotation of the leadscrew nut(paragraphs 0089-0090). 
11. The compression arm device of claim 3, wherein the slide rail stage further comprises a rotatable shaft coupled to the clutch and a transmission coupled between the rotatable shaft and the at least one knob, wherein the transmission comprises a belt and at least one gear, and wherein the at least one gear is configured to increase torque resistance applied to the at least one knob by the clutch (paragraphs 0069-0075, & 0084).

Claims 6, 8, 10 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Nam does not teach a slide rail stage that includes a solenoid actuator disposed between the leadscrew nut and the knob as required by claim 6. The clutch shown in Nam is not magnetic particle clutch as required by claim 10.  Nam also fails to teach a slide rail stage that includes a position sensor as required by claim 8. Finally, Nam does not teach using an encoder in the manner as required by claim 14.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON KITSUN WONG whose telephone number is (571)272-1834.  The examiner can normally be reached on Monday – Friday 9:00am – 6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571 272 2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DON K WONG/Primary Examiner, Art Unit 2884